DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendments
All pending claims 1-31 filed March 23, 2022 were examined in this non-final office action.
Response to Arguments
Applicant’s arguments, see remarks filed March 23, 2022 with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made necessitated by amendment to independent claims. The combination of Shaw-Marks is withdrawn in favor of Golwalkar-Shaw. Arguments hinged on the combination of Shaw-Marks are moot.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 22 of co-pending Application No. 16/433607 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the same computing structures. This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8-13, 16-20, 23-26 and 29-31 are rejected under 35 USC 103 as being unpatentable over Golwalkar, US 10,169,806, in view of Shaw, US 2015/0025991.
In Golwalkar see at least:
Regarding claim 11: (Currently Amended) A computer-implemented method comprising:
receiving, at an e-commerce order processor, an order from a first user comprising at least one product, 
(Golwalkar: D28: col. 5, lines 11-22) Referring next to FIG. 2A, shown is an example of a user interface 200, denoted herein as user interface 200a, according to various embodiments. In this particular embodiment, user interface 200a is generated by a client application 133 (FIG. 1) displaying a network page on a display 131. The client application 133 presents a user interface 200a for interacting with the electronic commerce application 113 (FIG. 1). As part of the user interface 200a, a shopping cart frame 203 is presented representing an aggregated shopping cart 126 (FIG. 1). The shopping cart frame is rendered by the client application 133 using data provided by the electronic commerce application 113.
(Golwalkar: D29: col. 5, lines 23-26) With regard to FIG. 2A, it is assumed that a user associated with a user account 119 has browsed the network page associated with the electronic commerce application 113 and added several items 121 to the aggregated shopping cart 126.
wherein the order is received in conjunction with an order sharing configuration indication and in conjunction with an order completion event, 
Rejection is based in part upon the teachings applied to claim 11 by Golwalkar and further upon the combination of Golwalkar-Shaw.
In Golwakar see at least:
(Golwalkar: D29: col. 5, lines 27-35) … As a user continues to browse the network page represented by the user interface 200a, the user has the option to add additional items 121 to the aggregated shopping cart 126. Alternatively, the user has the option to finish shopping and proceed to the checkout process and purchase the items 121 previously added to the aggregated shopping cart 126. However, the user may also interact with the shopping cart frame 203 to share the aggregated shopping cart 126 with additional user accounts 119.
Although Golwalkar establishes an order and order sharing configuration indication, Golwalkar does not expressly mention providing an order completion event in conjunction with the order and order sharing configuration indication. Shaw on the other hand would have taught Golwalkar such techniques.
In Shaw see at least:
[Shaw: 0091] Referring to FIG. 2, the procedure commences when a user, purchaser or buyer accesses, via the Internet 6, the group discount server computer 7 by way of one of the distributed computer terminals 5 and logging in a website, at 10, designated as "GetYourTeamAGreatDeal.com". Once logged in, the user searches for a specific product or service, at 12, and the website returns search results indicating whether the product or service searched is available or can be acquired through the website.  The user selects the desired product or service, at 14, from the search results.
[Shaw: 0092] If the system, however, determines that no such a prior group or family has yet been formed or created for the specific product or service the user can still add the product or service to the shopping cart, at 26.  The user can then check out, at 28, place a deposit towards the product or service to be purchased and start a new group or family, at 28. Again, a user can then make use of social media to publicize the group or family and that the selected product or service can be acquired by others who may wish to join the same group or family, at 30.
[Shaw: 0093] Referring to FIG. 3, the routine or subroutine for handling deposits is illustrated.  Once the user checks out of the shopping cart the user places a deposit of X %, at 32, where x is established by the system 1 and may vary from product-to-product or for different categories of goods/services or may be a function of the base price or MSRP.  The deposit is placed in escrow bank account, at 34, and the deposit, together with other funds deposited in the escrow account are held in the account until it is time to disperse the funds to a seller of the product or service. 
Please note: Making a payment deposit is disclosed in the instant specification as an order completion event.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Shaw, which include establishing an order with a deposit (i.e. order completion event), and inviting others to join the purchasing group, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Shaw to the teachings of Golwalkar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
wherein the order sharing configuration indication indicates that sharing privileges for the order are associated with a second user based on an order sharing configuration, and 
Rejection is based upon the teachings and rationale applied to claim 11 and further upon Golwalkar-Shaw. For examination purposes, in Golwalkar Ashley Adams is the second user, see Fig. 2B. At least Ashely Adams was granted permission by the first user to make partial payments, see Figs. 2C (209) and 2E (213).
wherein the order sharing configuration comprises a data structure for electronic sharing of the order with the second user;
Rejection is based upon the teachings and rationale applied to claim 11 and further upon Golwalkar-Shaw. Fig. 2C of Golwalkar illustrates a data structure for permissions. 
processing an order deferment for the order based on an order sharing criterion; 
Rejection is based upon the teachings and rationale applied to claim 11 and further upon Golwalkar-Shaw.
In Golwalkar-Shaw see at least:
(Golwalkar: D29: col. 5, lines 27-35) … As a user continues to browse the network page represented by the user interface 200a, the user has the option to add additional items 121 to the aggregated shopping cart 126. Alternatively, the user has the option to finish shopping and proceed to the checkout process and purchase the items 121 previously added to the aggregated shopping cart 126. However, the user may also interact with the shopping cart frame 203 to share the aggregated shopping cart 126 with additional user accounts 119. Please note: By taking action to share the shopping cart with friends, e.g. Ashley Adams, the first user opted to defer the order until such time order completion has been executed.
(Golwalkar: D40: col. 7, lines 1-15) Once a combination of discounts or other promotions and contributions have been contributed towards the total purchase price, any user associated with a user account 119 granted a permission 129 for completing the checkout process may do so by clicking on the complete checkout button 219. During the checkout process, the electronic commerce application 113 may request that shipping information, such as shipping service or the shipping address, be provided. The electronic commerce application 113 may further request that order, billing, payment information be confirmed. Last minute modifications to the aggregated shopping cart 126 may also be permitted. For example, items 121 may be added, removed, or substituted, or shipping addresses may be changed.
receiving an order change from the second user to the order from the first user; and 
Rejection is based upon the teachings and rationale applied to claim 11 and further upon Golwalkar-Shaw.
In Golwalkar-Shaw see at least:
(Golwalkar: D51: col. 9, lines 4-15) Moving on to FIG. 4, shown is a flowchart that provides one example of the operation of a portion of the electronic commerce application 113 (FIG. 1) according to various embodiments. It is understood that the flowchart of FIG. 4 provides merely an example of the many different types of functional arrangements that may be employed to implement the operation of the portion of the electronic commerce application 113 as described herein. As an alternative, the flowchart of FIG. 4 may be viewed as depicting an example of steps of a method implemented in the computing environment 103 (FIG. 1) according to one or more embodiments.
(Golwalkar: D52: col. 9, lines 16-26) More specifically, the flowchart represented by FIG. 4 illustrates the plurality of steps or actions performed by the electronic commerce application 113 in response to receiving a request to modify the aggregated shopping cart 126 (FIG. 1) from a user with whom the aggregated shopping cart has been shared. For example, a user may wish to add or remove items from an aggregated shopping cart. For the purposes of discussing the flowchart represented by FIG. 4, it is assumed that an aggregated shopping cart 126 has already been created by a user and shared with at least one user account 119 (FIG. 1). Please note: For examination purposes the second user modified the first user’s order.
processing, responsive to receiving the order change from the second user to the order from the first user, an order completion based on the order sharing criterion.
Rejection is based upon the teachings and rationale applied to claim 11 and further upon Golwalkar-Shaw.
In Golwalkar-Shaw see at least:
(Golwalkar: D40: col. 7, lines 1-6) Once a combination of discounts or other promotions and contributions have been contributed towards the total purchase price, any user associated with a user account 119 granted a permission 129 for completing the checkout process may do so by clicking on the complete checkout button 219.
Regarding claim 1: Rejection is based upon the teachings and rationale applied to claim 11.
Regarding claims 2, 9, 10, 12, 13, 16, 17, 19, 25 and 26: Rejections are based upon the teachings and rationale applied to claims 1 and 11.
Regarding claims 3 and 14: Rejections are based upon the teachings and rationale applied to claims 2 and 12, and further taught and/or suggested by Golwalkar-Shaw. In Golwalkar-Shaw see at least: [Shaw: 0110] … If the total number of users in the group is equal to or greater than the number of items available for sale the sale is closed, at 94. Please note: This criteria set an upper bound on the monetary value of the group purchase.
Regarding claims 8, 23, 24, 29 and 30: Rejections are based upon the teachings and rationale applied to claim 11 and further taught and/or suggested by Golwalkar-Shaw. In Golwalkar-Shaw see at least: [Shaw: 0110] … If the total number of users in the group is equal to or greater than the number of items available for sale the sale is closed, at 94. Please note: The Golwalkar-Shaw system reaches a quantity threshold, e.g. 5 users in the group each allowed quantity one.
Regarding claim 18: Rejection is based upon the teachings and rationale applied to claim 17 and further taught and/or suggested by Golwalkar-Shaw. In Golwalkar-Shaw see at least: [Shaw: 0075] The "Buyer" Database" 9a includes information about all registered customers who are potential buyers.  This includes unique database IDs for each buyer, their login and authentication information, and optional information such as shipping address, telephone numbers, etc.
Regarding claim 20: Rejection is based upon the teachings and rationale applied to claim 16 and further taught and/or suggested by Golwalkar-Shaw. In Golwalkar-Shaw see at least: [Shaw: 0063] The system 1 includes a plurality of distributed retailer's computer terminals 2, a plurality of distributed producer's computer terminals 3, a plurality of distributed shipper's computer terminals 4 and a plurality of distributed buyer's computer terminals or mobile devices 5.  [Shaw: 0068] … A seller-group scenario refers to the case where a group of sellers offer a combined discount on multiple items in a buyer's or buyers' list. 
Regarding claims 25 and 26: Rejections are based upon the teachings and rationale applied to claim 11 and as further taught and/or suggested by Golwalkar-Shaw.  Recalling from above: any user associated with a user account 119 granted a permission 129 for completing the checkout process may do so by clicking on the complete checkout button 219. 
Regarding claim 31: Rejection is based upon the teachings and rationale applied to claim 11.
Claims 5 and 15 are rejected under 35 USC 103 as being unpatentable over Golwalkar, US 10,169,806, and Shaw, US 2015/0025991, as applied to claims 2 and 12 further in view of Staicut et al., US 2014/0279242.
Rejections are based in part upon the teachings and rationale applied to claims 2 and 12 by Golwalkar-Shaw and upon the combination of Golwalkar-Shaw-Staicut. Although Golwalkar-Shaw do not expressly mention placing a limit on a brand name associated with a product, Staicut on the other hand would have taught Golwalkar-Shaw techniques for limiting time and/or quantity of a brand name products.
In Staicut, see at least:
[Staicut: 0059] FIG. 3 is a flow diagram of an exemplary process 300 by which a user can try out a product in accordance with a disclosed embodiment.  At reference 310, the user device receives and displays product information for one or more products offered for sale, such as provided by a product transaction system (e.g., online store or business).  The product information can include a product description (e.g., brand name and product identifier), pricing information (e.g., retail price, discount and savings), product image(s) taken at different viewpoints and restricted conditions, if any, including a remaining time duration of the sale and/or a remaining quantity and any other conditions.  For example, the product may be offered for sale under restricted conditions, such as of time and/or quantity. 
 One of ordinary skill in the art before the effective filing date would have recognized that applying known techniques taught by Staicut, which set time and/or quantity limit on a product, e.g. brand name, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Staicut to the teachings of Golwalkar-Shaw would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 3, 4, 6, 7, 14, 21, 22, 27 and 28 are rejected under 35 USC 103 as being unpatentable over Golwalkar, US 10,169,806, and Shaw, US 2015/0025991, as applied to claims 1 and 11 further in view of Kalaboukis, US 10,621,564.
Regarding claims 6, 21 and 27: Rejections are based in part upon the teachings and rationale applied to claims 1 and 11 by Golwalkar-Shaw and further upon the combination of Golwalkar-Shaw-Kalaboukis. Although Golwalkar-Shaw have various criteria for closing the sale in a group purchasing scenario, Golwalkar-Shaw do not expressly mention criterion that limits the second user to a monetary purchase value threshold. Kalabukis on the other hand would have taught Golwalkar-Shaw techniques for limiting monetary purchase values. 
In Kalboukis, see at least:
(Kalboukis: D96: col. 17, lines 38-57)  At about the same time as the group membership is established, at 904, transactions limits may be established for each member individually or collectively.  For example, each member may be given an individual transaction limit of $500 (or some members may have different transaction limits).  Further, when the pre-identified members are acting together as a group, a joint transaction limit is established while the members are together and before expiration of a time limit.  In some cases, the joint transaction limit is more than an aggregate of the individual transaction limits; in other cases the joint transaction limit is less than the aggregate of the individual transaction limits.  In one specific example, a family may include parents and two children (one is 10 years old and the other is 8 years old).  The parents may establish spending limits of $25.00 for each child.  However, when those children are together they may only spend $40.00 together.  This may be because the children have already demonstrated to their parents that when together these children act foolishly and, maybe, the older child has a negative influence on the younger child.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques taught by Kalaboukis, which limit spending of a second user to a monetary purchase value threshold, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Kalaboukis to the teachings of Golwalkar-Shaw would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.  It would have been obvious to one of ordinary skill in the art before the effective filing date to ascertain the Golwalkar-Shaw-Kalboukis parent closing the sale once the child reached its spending limit or voting to close the sale.
Regarding claims 3, 4 and 14: Rejections are based upon the teachings and rationale applied to the combination of Golwalkar-Shaw-Kalaboukis.
In Golwalkar-Shaw-Kalaboukis see at least:
(Kalaboukis:  D27: col. 5, lines 42-59) The following provides example use-case scenarios that may be facilitated through the disclosed aspects. The first example relates to a chain retail store. In this example, a wife would like to manage her household budget and sets up a rule that both her and her husband have a personal spending limit of $100 per transaction when they are apart, however they have a tandem spending limit of $2000 when they are together, thus ensuring they both need to be checked into the same location when they are to make large purchases. The husband goes to a chain retail store to look at a big screen TV, however he cannot purchase it since his personal spending limit is too low. He calls his wife to join him and she checks into that location as well. They both receive a text that their transaction limit for the next hour is $2000. They purchase a TV for $1200, thus leaving $800. When they leave the location, determined by a check in at another location, or the time limit expires, each of their spending limits returns to $100.
Regarding claims 7, 22 and 28: Rejections are based upon the teachings and rationale applied to the combination of Golwalkar-Shaw-Kalaboukis.
In Golwalkar-Shaw-Kalaboukis see at least:
(Kalaboukis: D26: col. 5, lines 22-39) Also included in the system 100 may be a transaction manager 110 that may be configured to implement a tandem transaction based on conformance with one or more parameters of the tandem transaction. For example, if at least a threshold number of users within a group have been determined to be performing a joint transaction, or are capable of performing a joint transaction, the tandem transaction limit may be activated by the transaction manager 110 for a threshold amount of time. This threshold amount of time may be configurable based on the type of transaction (e.g., a car purchase versus a television purchase), an entity with which the transaction is being performed, and so on. Tandem transactions, at the tandem transaction level, may be performed before expiration of the threshold time. After expiration of the time limit, the transaction limit manager 108 may be configured to dynamically revoke the tandem transaction limit and apply the respective individual transaction limits to each member of the group. Please note: The second user has a time limit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        May 4, 2022